Citation Nr: 1625865	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  08-18 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating of 60 percent for lumbar disc disease from February 1, 2007, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from July 1995 to July 1999. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A brief discussion of the procedural history is necessary to clarify the issue on appeal.  In this regard, the September 2007 rating decision that forms the basis of this appeal, in pertinent part, granted the Veteran's August 2006 claim of entitlement to a temporary total rating under 38 C.F.R. § 4.30 (2015) based on a need for convalescence following surgical treatment for his service-connected lumbar disc disease.  See September 2007 Rating Decision.  The RO thus assigned the Veteran's low back disability a temporary 100 percent rating from August 25, 2006, the date of his surgery, through January 31, 2007.  See September 2007 Rating Decision.  Effective from February 1, 2007, forward, the RO assigned an evaluation of 40 percent for the lumbar disc disease.  See id.  In an October 2007 statement, the Veteran disagreed with the RO's assignment of 40 percent rating for his low back disability following his convalescent period.  See October 2007 Notice of Disagreement.  The RO continued to deny a rating in excess of 40 percent for the lumbar disc disease for the period from February 1, 2007, forward, see April 2008 Statement of the Case (SOC), and the Veteran perfected his appeal by a June 2008 Substantive Appeal (VA Form 9).  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2015) (setting forth requirements and time limits for initiating and perfecting an appeal).  See also January 2010, March 2010, August 2010, August 2012 Supplemental Statements of the Case (SSOCs) (continuing to deny a rating in excess of 40 percent for the service connected lumbar disc disease). 

In March 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge, seated at the RO (Travel Board hearing).  A transcript of that hearing is of record.  

The case was previously before the Board in August 2013, at which time the Board, in pertinent part, remanded the issue of entitlement to an increased rating for the service-connected lumbar spine disability for further development, including specifically for the provision of a contemporaneous VA examination to determine the nature and current severity of his low back disorder.  See August 2013 Board Decision (also granting an increased 30 percent rating for thoracic scars, effective from October 23, 2008 forward, but denying a rating in excess of 10 percent for thoracic scars for the period prior to October 23, 2008).  

Pursuant to the Board's remand instruction, the Veteran was afforded a VA spine examination in September 2013.  A November 2013 SSOC continued to deny a rating in excess of 40 percent for the low back disability.  Accordingly, this issue has returned to the Board.

The Board notes that, in an October 2013 rating decision, the RO granted service connection for radiculopathy of the right and left lower extremities, assigning each lower extremity an initial 10 percent rating effective from November 25, 2005 to September 27, 2013, and a 20 percent rating from September 28, 2013 forward.  See October 2013 Rating Decision.  As the Veteran has not appealed the evaluations or the effective dates assigned, the issue of higher and/or earlier evaluations for the bilateral lower extremity radiculopathy is not before the Board.  

The Board additionally notes that, in statements submitted throughout the pendency of the appeal, the Veteran specifically requested a 60 percent rating for his service-connected lumbar disc disease.  See, e.g., October 2007 Notice of Disagreement (asserting that he "should be getting 60% for [his] lumbar disc disease condition"); May 2008 Statement Accompanying Substantive Appeal (stating that his disagreement was with VA's "decision to not increase my back condition to a 60% compensable rating"); September 2008 Correspondence (requesting a 60 percent rating for his service-connected low back disability); July 2009 Correspondence (reflecting that his back condition is "currently rated at 40%" and requesting that the RO "increase [his] back condition to a compensable 60% rating"); May 2010 Correspondence (requesting that VA "resolve . . . this nonsense . . . and increase [his] back disability to 60%"); August 2010 correspondence ("Once again, I ask that you increase my back disability to 60%"); January 2011 Correspondence "Re: Lumbar disc disease increase to 60%" (reasserting his explicit request for a 60 percent rating for his back disability); April 2011 Correspondence ("I again ask for an increase to a compensable 60% disability rating for my back"); December 2013 Correspondence (stating that he "meet[s] the qualification for [his] back condition to be increased to 60%" and maintaining that, if a 60 percent rating cannot be granted, then he wishes to continue his appeal to the Board).  

Although a claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, such a claimant may "limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law" via "clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) (citing Hamilton v. Brown, 4 Vet. App. 528, 544 (1993)).  Here, the Veteran unequivocally stated on multiple occasions throughout the pendency of the appeal that he was specifically seeking a 60 percent rating for his lumbar spine disability.  The Veteran has thus limited the issue on appeal to that of entitlement to a 60 percent rating for lumbar disc disease.

Accordingly, given the foregoing, the issue currently before the Board is as reflected on the title page.

Review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reveals additional records pertinent to the present appeal.

The issue of entitlement to service connection for a cervical spine disorder, as secondary to service connected lumbar disc disease, has been raised by the record in a March 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

Throughout the pendency of the entire appeal, so since February 1, 2007, the Veteran's service-connected lumbar spine disability has been productive of incapacitating episodes having a total duration of at least six weeks during a 12-month period.


CONCLUSION OF LAW

From February 1, 2007, the criteria for a 60 percent rating for lumbar disc disease have been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

As previously discussed, on multiple occasions throughout the pendency of the appeal, the Veteran specifically indicated that he was seeking a 60 percent rating for his low back disability.  As a 60 percent rating is being granted for the entire appellate period, this award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with the duty to notify and assist is deemed to be harmless error, and any further discussion of VA's procedural responsibilities is not necessary.  See id.; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

For the reasons that follow, the Board concludes that a rating of 60 percent from February 1, 2007 forward, for the service-connected lumbar disc disease is warranted.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco, 7 Vet. App. at 58; see also 38 C.F.R. § 3.400(o)(2) (2015).  However, given the circumstance as discussed in the introduction above, including specifically the award of a temporary 100 percent disability rating resulting from spinal surgery and the Veteran's explicit contentions concerning the scope of his claim, the pertinent inquiry in the instant case concerns the Veteran's entitlement to a 60 percent rating for the lumbar disc disease from February 1, 2007, forward.  See AB, 6 Vet. App. at 39.

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2015).  These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Moreover, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (2015).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

After a careful review of the evidence of record and resolving all doubt in favor of the Veteran, the Board finds that, throughout the duration of the appeal, the Veteran's lumbar disc disease more nearly approximates the criteria for a 60 percent disability rating under Diagnostic Code 5043, as his low back disability has been primarily productive of symptomatology manifested by incapacitating episodes having a total duration of at least six weeks during a 12-month period, from February 1, 2007, forward.

As discussed, the Veteran's service-connected lumbar spine disability has been in receipt of a 40 percent evaluation from February 1, 2007 forward, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243.  Diagnostic Code 5243 pertains to intervertebral disc syndrome (IVDS).

The rating schedule provides for the evaluation of all disabilities of the spine under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Diagnostic Code 5243, instructs that IVDS is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2014).  38 C.F.R. § 4.71a, Note (6).  

Under the General Rating Formula, evaluations are assigned as follows:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted where unfavorable ankylosis of the entire spine is demonstrated.  

See id.  The above criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id.  In this regard, the criteria "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51, 454, 51,455 (August 27, 2003) (Supplementary Information). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  

Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

The preponderance of the evidence does not reflect that the Veteran's lumbar spine disability has approximated the criteria for entitlement to a rating greater than the currently assigned 40 percent under the General Rating Formula at any point during the appellate period.  Specifically, the reports of VA examinations conducted during the pendency of the claim, including most recently in September 2013, show diagnoses including lumbar spine degenerative disc disease (IVDS) and "failed back syndrome."  See September 2013 VA Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ) (diagnosing lumbar spine strain with degenerative disc disease status post lumbar laminectomy, diskectomy, and fusion); July 2011 VA Spine Examination Addendum Report; April 2011 VA Spine Examination Report (reflecting a diagnosis of "LUMBAR SPINE HERNIATED DISC, status post laminectomy, diskectomy, and fusion with hardware and subsequent removal of dislodged spacers with failed back syndrome"); October 2009 VA Spine Examination Report (reflecting a diagnosis of "[f]ailed back syndrome after prior L4 through S1 laminectomy, diskectomy, and fusion, and eventual removal of dislodged spacers"); March 2007 VA Spine Examination Report (diagnosing "[l]umbar spine degenerative disc disease with status post laminectomy diskectomy fusion L4 through S1").  These examinations show that the Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  See id.  Thus, the criteria for ratings of 60 or 100 percent under the General Rating Formula are not satisfied.  See 38 C.F.R. § 4.71a, DC's 5235-5243.  Moreover, because the 40 percent evaluation currently in effect for the Veteran's lumbar spine disability represents the maximum possible evaluation for a lumbosacral spine disability based on limitation of motion, a higher rating under the DeLuca criteria based on functional loss is not available.  See Johnston, 10 Vet. App. at 85; DeLuca, 8 Vet. App. at 206-07; 38 C.F.R. § 4.40, 4.45.  

Although a higher rating is not available for the Veteran's lumbar spine disability under the General Rating Formula, as noted, Diagnostic Code 5243 provides a second avenue for rating IVDS, based on incapacitating episodes.  See 38 C.F.R. § 4.71a, Note (6).  Under the Formula for Rating IVDS set forth in DC 5243, a 10 percent rating is warranted if incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a, DC 5243.  See also 38 C.F.R. § 4.71a, Note (1) (defining an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician)

Here, the record contains evidence that, since February 1, 2007, the Veteran's lumbar spine degenerative disc disease has been accompanied by incapacitating episodes with total duration of at least 6 weeks during a 12 month period.  In this regard, the Veteran has consistently maintained throughout the appellate period that he experienced severely debilitating attacks of low back symptoms that resulted in frequent periods of incapacitation totalling at least 6 weeks (42 days) during any given 12 month period.  See, e.g., October 2007 Notice of Disagreement; May 2008 Statement Accompanying Substantive Appeal; July 2009 Correspondence; April 2010 Correspondence; May 2010 Correspondence; August 2010 correspondence; January 2011 Correspondence; April 2011 Correspondence; March 203 Board Hearing Transcript; December 2013 Correspondence.  In support of his assertions, the Veteran has submitted contemporaneous diaries of his low back symptomatology documenting episodes of incapacitation requiring bed rest.  See, e.g., Evidence and Documentation Submitted in Conjunction with March 2013 Board Hearing (containing typed and handwritten logs of low back symptoms dated from January 2008 to May 2009, from June 2010 to October 2010, and from March 2011 to April 2011); see also Correspondence submitted in July 2009, February 2010, November 2010, and April 2011 (including transcription and copes of his back symptom diaries).  He has also submitted leave requests and additional documentation reflecting nearly 12 weeks of employment leave, which he asserts was necessary to "rest [his] back."  See, e.g., Evidence and Documentation Submitted in Conjunction with March 2013 Board Hearing (containing leave requests and an accounting of 83 days of leave from 2011 to 2013 due to back symptoms).

The Board notes that the Veteran is competent to report both the manifestations of his low back disability, including pain and muscle spasms, and also the amount of bed rest / incapacitation required to manage his symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (finding that a Veteran is competent to report on factual matters of which he has firsthand knowledge); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a Veteran is competent to report observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  And the Board finds that the statements and testimony regarding this to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) and Baldwin v. West, 13 Vet. App. 1 (1999) (reflecting that determinations concerning the credibility of the evidence are within the purview of the Board).

In this regard, the Veteran's contentions concerning the level of incapacitation caused by his low back disability are corroborated by his VA treating orthopedist, Dr. D.L.  Specifically, Dr. D.L. opined that the Veteran's low back is productive of "frequent episodes of worsening of his low back pain that render him incapacitated, usually requiring bed rest."  See May 2010 Letter from D.L., D.O., Ambulatory Care Section Chief, Fort Worth Outpatient Clinic, VA North Texas Health Care System.  Dr. D.L. further explained that, although the Veteran's treatment regimen did not include explicit periods of incapacitation, "variable bed rest periods may be necessary to alleviate his pain."  See id.  Moreover, Dr. D.L. found that the Veteran's reports concerning both the severity of his lumbar spine pathology and the bed rest / incapacity that is required to manage it "are consistent with his low back pain condition."  See id.  

Moreover, the VA examination reports of record contain findings that further support the Veteran's assertion that his lumbar IVDS was productive of an aggregate period of incapacitation in excess of six weeks over a 12 month timeframe.  In this regard, the April 2011 VA spine examiner noted the Veteran's reports of flare-ups of low back pain and additional symptoms occurring 3 to 5 times per week, each episode of which required self-imposed bed rest lasting from 2 to 17 hours.  See April 2011 VA Spine Examination Report.  And in a July 2011 addendum opinion, the April 2011 VA spine examiner found that the Veteran's reported symptomatology and "self-imposed bed rest" was "consistent with [his] statement of episodes of incapacitation during his C&P examination and appear[ed] to meet the VA requirement for episodes of incapacitation."  See July 2011 VA Spine Examination Addendum Report.  See also 38 C.F.R. § 4.71a, Note (1) (defining incapacitating episodes).  Although the subsequent September 2013 VA examiner found that the diagnosed IVDS was productive of less than 1 week of incapacitation over the previous 12 month period, this finding is outweighed by the contrary evidence of record, including the Veteran's credible statements and testimony, his employment leave requests, and his diary of low back symptomatology, as well as the findings of his VA treatment provider and the April 2011 VA examiner.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting the enhanced probative value of contemporaneous evidence).

Accordingly, given the Veteran's credible reports of experiencing low back symptoms requiring bed rest totalling in excess of six weeks in a 12 month period, in light of the findings of his VA treating orthopedist indicating that the Veteran's back disability required bed rest at a level commensurate with his assertions, considering the April 2011 VA examiner's determination that the Veteran's low back disability was productive of hours of incapacitation occurring at least several times per week, the Board will resolve doubt in the Veteran's favor and find that the evidence more nearly approximates the criteria for a 60 percent rating for his lumbar disc disease under Diagnostic Code 5243 for the entire appellate period, so from February 1, 2007, forward.  See 38 C.F.R. § 4.71a, DC 5243.  See also Hart, 21 Vet. App. at 509-10.  See, too, 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, the Veteran's claim of entitlement to a 60 percent rating for lumbar disc disease from February 1, 2007, forward, is granted.

Considering the Veteran's statements limiting the issue on appeal to entitlement to a 60 percent rating for lumbar disc disease from February 1, 2007, forward, and in light of the fact that the Board is granting a 60 percent rating for lumbar disc disease, which is the maximum assignable schedular evaluation under DC 5243, for the entire appellate period, the issue of the propriety of referral of this disability for extra-schedular consideration is moot.  See 38 C.F.R. § 3.321.

Alternatively, a comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 114 (2008).  See, too, 38 C.F.R. § 4.21 (2015) (providing that, in view of the number of atypical instances, it is not expected that all cases will show all the findings specified in the criteria, but that coordination of rating with impairment of function will be expected in all instances).  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for the Veteran's lumbar spine disability, and the evidence shows that the level of incapacity caused by his low back disability, and its effect on his functional and occupational ability, are adequately compensated by the 60 percent rating assigned herein.  See 38 C.F.R. §§ 4.1, 4.10, 4.21 (2015) (reflecting that, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms, the purpose of the schedular ratings with their corresponding criteria keyed to graded levels of evaluation is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity).  Accordingly, referral of the Veteran's low back disability for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. 111, 114 (2008).


ORDER

A rating of 60 percent for lumbar disc disease for the period from February 1, 2007, forward, is granted, subject to the laws and regulations government payment of monetary benefits.  




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


